Case 2:18-cv-12631-PDB-EAS ECF No. 32 filed 10/21/19      PageID.296   Page 1 of 11




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

TRACY EVANS,
                                            Case No. 2:18-cv-12631
            Plaintiff,
v.                                          Hon. Paul D. Borman

CANAL STREET BREWING CO., L.L.C.
d/b/a FOUNDERS BREWING COMPANY,

             Defendant.
____________________________________________________________________/
 Jack W. Schulz (P78078)           Michael E. Stroster (P58982)
 SCHULZ GOTHAM PLC                 Patrick M. Edsenga (P74593)
 PO Box 44855                      MILLER JOHNSON
 Detroit, MI 48244                 45 Ottawa Avenue, S.W., Suite 1100
 (313) 246-3590                    Grand Rapids. MI 49501
 jackwschulz@gmail.com             (616)831-1700
 Attorney for Plaintiff            strosterm@millerjohnson.com
                                   edsengap@millerjohnson.com
                                   Attorneys for Defendant
____________________________________________________________________/

      PLAINTIFF’S MOTION FOR LEAVE TO EXTEND SCHEDULING
     ORDER DEADLINES OR IN THE ALTERNATIVE ALLOW LIMITED
          DISCOVERY BEYOND THE DISCOVERY DEADLINE

       NOW COMES Plaintiff Tracy Evans with his Motion for Leave to Extend

Scheduling Order Deadlines or in the Alternative Allow Limited Discovery Beyond

the Discovery Deadline, stating the following:

       1.   This is am employment discrimination case alleging that Plaintiff Tracy

Evans was discriminated against due to his race and retaliated against by Defendant

Canal Street Brewing Company, LLC, (“Founders”) for reporting ongoing racial
Case 2:18-cv-12631-PDB-EAS ECF No. 32 filed 10/21/19        PageID.297     Page 2 of 11




issues and disparity in violation of his rights under 42 U.S.C. §2000 et seq., 42

U.S.C. § 1981, and Michigan’s Elliot-Larsen Civil Rights Act, M.C.L. § 37.2101 et.

seq.

       2.    Plaintiff filed his Complaint in this matter on August 22, 2018. (Doc

No. 1) Founders filed its Answer on September 17, 2017. (Doc. No. 6) On October

8, 2018, Founders amended its Answer to add an additional affirmative defense

alleging that Plaintiff was subject to a contractually shortened statute of limitations

and certain Counts alleged were untimely. (Doc. No. 8)

       3.    As a result of this amendment, the parties attended a conference with

Magistrate Elizabeth Stafford to discuss limited discovery on the issue of the

contractual shortened statute of limitations. The parties agreed to limit initial

discovery to this issue. (Doc. No. 14)

       4.    On October 12, 2018, Plaintiff amended his Complaint upon obtaining

his right to sue pursuant to Title VII, 42 U.S.C. §2000 et seq. (Doc. No. 10)

Defendant timely answered. (Doc. No. 13)

       5.    On November 30, 2018, Defendants filed their Motion for Partial

Summary Judgment in relation to the claims subject to the contractually shortened

statute of limitations. (Doc. No. 15) Plaintiff timely responded. (Doc. No. 17) On

April 4, 2019, the Court issued an Opinion and Order granting Defendants Motion
Case 2:18-cv-12631-PDB-EAS ECF No. 32 filed 10/21/19        PageID.298    Page 3 of 11




for Partial Summary Judgment dismissing Counts II and V of Plaintiff’s Complaint.

(Doc. No. 23)

      6.     Following the decision, the parties submitted their Joint Rule 26(F) plan

on April 26, 2019. (Doc. No. 25) The Court issued its Scheduling Order on April 30,

2018. (Doc. No. 26) Within the Scheduling Order, the Court set the deadline for Fact

Discovery for September 30, 2019. Id.

      7.     Following the Scheduling Order, the parties exchanged Interrogatories

and Requests for Production. The Defendant withheld certain responsive documents

until the parties entered a protective order with respect to those documents it deemed

confidential. The parties agreed to postpone depositions until this matter was

resolved and the documents were produced. The parties stipulated to a Protective

Order on August 2, 2019. (Doc. No. 31)

      8.     The deposition of Plaintiff Tracy Evans was taken on August 14, 2019.

      9.     Following the Plaintiff’s deposition, Plaintiff’s counsel requested dates

for the depositions of three defendant witnesses, Dominic Ryan, Mark Dorich, and

Marguex Bouwkamp. On August 19, 2019, Defendant’s counsel presented

September 24-25, 2019, as the available dates to depose all witnesses in Grand

Rapids. The depositions of the Defendant witnesses were held on those dates.
Case 2:18-cv-12631-PDB-EAS ECF No. 32 filed 10/21/19         PageID.299    Page 4 of 11




      10.    On or around September 3, 2019, Plaintiff received additional

discovery requests from Defendant dated August 30, 2019. In good faith, Plaintiff

responded to these requests.

      11.    On September 24-25, 2019 Plaintiff deposed the remaining Defendant

witnesses. During the depositions, new information regarding the treatment of

comparable Caucasian employee came to light including that each witness was

unable to testify to whether she was hired at a higher pay rate than Plaintiff.

However, the supervisor to both Plaintiff and the comparator, Dominic Ryan (“GM

Ryan”), testified of a starting salary greater than that of Plaintiff. Additionally, GM

Ryan was unable to specify the distinctions between Plaintiff and the comparator’s

event proposals other than a blanket statement that they were better.

      12.    Dominic Ryan also testified to a new argument regarding pretext—that

Plaintiff actually did throw events but that they were financially unsuccessful. Also,

that certain events did not qualify as events without clarification.

      13.    On September 27, 2019, two days after the depositions, Plaintiff

submitted an additional Request for Production to Defendants seeking documents

related to the issues which arose from the depositions. (Exhibit A)

      14.    The fact discovery period closed on September 30, 2019. (Doc. No. 26)

      15.    The parties were ordered to mediate before the magistrate on October

28, 2019. (Doc. No. 28) On October 11, 2019, the parties conferred regarding the
Case 2:18-cv-12631-PDB-EAS ECF No. 32 filed 10/21/19        PageID.300     Page 5 of 11




mediation and discussed settlement and the claims over the phone. At no point did

Defendant state it was planning on rejecting Plaintiff’s additional discovery requests.

      16.    On October 18, 2019, Defendant submitted its Response to Plaintiff’s

Request for Production in which Defendant refusing to answer each request as

untimely. (Exhibit B)

      17.    The parties have not previously sought an extension of the discovery

deadline established by the Court within its Scheduling Order (Doc. No. 26)

      18.    Federal Rule of Civil Procedure (“FRCP”) 16(b)(6) states that a

scheduling order can be modified upon a showing of good cause. A court choosing

to modify the scheduling order can do so if the dates cannot reasonably be met

despite the diligence of the party seeking the extension. Leary v Daeschner, 349 F3d

888, 906 (6th Cir. 2003). Stated another way, “the primary measure of Rule 16's

‘good cause’ standard is the moving party's diligence in attempting to meet the case

management order's requirements.” Inge v. Rock Fin. Corp., 281 F.3d 613, 625 (6th

Cir.2002).

      19.    The parties have been cooperative in discovery prior this point. The

information sought by Plaintiff arose directly from the testimony of witnesses

deposed on September 24-25, 2019—the first mutually agreeable date between the

parties. Plaintiff acted with urgency in requesting the info two days later. (Exhibit
Case 2:18-cv-12631-PDB-EAS ECF No. 32 filed 10/21/19         PageID.301    Page 6 of 11




A) Thus, Plaintiff has acted as diligent as reasonably possible in obtaining this

additional discovery.

      20.      Plaintiff has not previously sought an extension to discovery. Plaintiff

seeks for an extension for the limited purpose of requiring Defendant to respond to

the existing requests. (Exhibit A)

      21.      The present Motion is being filed in good faith because the current

deadlines cannot be met despite the diligence of Plaintiff to meet the terms of the

Scheduling Order.

      22.      The Defendants will not be prejudiced by the granting of this Motion

as there have been no previous extensions and the deadline for Motions for Summary

Judgment is not until January 3, 2020—several months from now. (Doc. No. 26) On

the other hand, the Plaintiff will suffer prejudice if the Motion is denied as he will

be denied available evidence relating to a comparator employee and reasonably

calculated to disprove the additional reasoning for pretext arising from the

depositions.

      23.      Allowing this limited extension will not affect any other scheduling

deadlines.

      24.      Plaintiff sought but was denied concurrence prior to filing the present

motion.
Case 2:18-cv-12631-PDB-EAS ECF No. 32 filed 10/21/19          PageID.302   Page 7 of 11




          WHEREFORE, Plaintiff respectfully requests this Court issue an order

either:

          a. Extending the deadline for limited discovery to allow for the Defendant to

             respond to Plaintiff’s Discovery Requests submitted to Defendant on

             September 27, 2019; or in the alternative

          b. Require Defendant to respond to the requests beyond the discovery

             deadline; and

          c. Granting any other relief the Court deems just and proper under the

             circumstances.

                                                Respectfully submitted,

                                                SCHULZ GOTHAM PLC

                                                By: /s/ Jack W. Schulz .
                                                Jack W. Schulz (P78078)
                                                Elizabeth A. Gotham (P79058)
                                                SCHULZ GOTHAM PLC
                                                PO Box 44855
                                                Detroit, MI 48244
                                                (313) 652-1906
                                                egotham@schulzgotham.com
                                                jackwschulz@gmail.com
                                                Attorneys for Plaintiff
Dated:          October 21, 2019
Case 2:18-cv-12631-PDB-EAS ECF No. 32 filed 10/21/19     PageID.303   Page 8 of 11




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

TRACY EVANS,
                                            Case No. 2:18-cv-12631
             Plaintiff,
v.                                          Hon. Paul D. Borman

CANAL STREET BREWING CO., L.L.C.
d/b/a FOUNDERS BREWING COMPANY,

             Defendant.
____________________________________________________________________/
 Jack W. Schulz (P78078)           Michael E. Stroster (P58982)
 SCHULZ GOTHAM PLC                 Patrick M. Edsenga (P74593)
 PO Box 44855                      MILLER JOHNSON
 Detroit, MI 48244                 45 Ottawa Avenue, S.W., Suite 1100
 (313) 246-3590                    Grand Rapids. MI 49501
 jackwschulz@gmail.com             (616)831-1700
 Attorney for Plaintiff            strosterm@millerjohnson.com
                                   edsengap@millerjohnson.com
                                   Attorneys for Defendant
____________________________________________________________________/

     PLAINTIFF’S BRIEF IN SUPPORT OF HIS MOTION FOR LEAVE TO
         EXTEND SCHEDULING ORDER DEADLINES OR IN THE
       ALTERNATIVE ALLOW LIMITED DISCOVERY BEYOND THE
                        DISCOVERY DEADLINE

        NOW COMES Plaintiff Tracy Evans with his Brief in Support of his Motion

for Leave to Extend Scheduling Order Deadlines or in the Alternative Allow Limited

Discovery Beyond the Discovery Deadline, stating the following: For his Brief

Plaintiff relies on his Motion.
Case 2:18-cv-12631-PDB-EAS ECF No. 32 filed 10/21/19          PageID.304   Page 9 of 11




          WHEREFORE, Plaintiff respectfully requests this Court issue an order

either:

          a. Extending the deadline for limited discovery to allow for the Defendant to

             respond to Plaintiff’s Discovery Requests submitted to Defendant on

             September 27, 2019; or in the alternative

          b. Require Defendant to respond to the requests beyond the discovery

             deadline; and

          c. Granting any other relief the Court deems just and proper under the

             circumstances.

                                                Respectfully submitted,

                                                SCHULZ GOTHAM PLC

                                                By: /s/ Jack W. Schulz .
                                                Jack W. Schulz (P78078)
                                                Elizabeth A. Gotham (P79058)
                                                SCHULZ GOTHAM PLC
                                                PO Box 44855
                                                Detroit, MI 48244
                                                (313) 652-1906
                                                egotham@schulzgotham.com
                                                jackwschulz@gmail.com
                                                Attorneys for Plaintiff
Dated:          October 21, 2019
Case 2:18-cv-12631-PDB-EAS ECF No. 32 filed 10/21/19         PageID.305      Page 10 of 11




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 TRACY EVANS,
                                                 Case No. 2:18-cv-12631
              Plaintiff,
 v.                                              Hon. Paul D. Borman

 CANAL STREET BREWING CO., L.L.C.
 d/b/a FOUNDERS BREWING COMPANY,

              Defendant.
 ____________________________________________________________________/
  Jack W. Schulz (P78078)           Michael E. Stroster (P58982)
  SCHULZ GOTHAM PLC                 Patrick M. Edsenga (P74593)
  PO Box 44855                      MILLER JOHNSON
  Detroit, MI 48244                 45 Ottawa Avenue, S.W., Suite 1100
  (313) 246-3590                    Grand Rapids. MI 49501
  jackwschulz@gmail.com             (616)831-1700
  Attorney for Plaintiff            strosterm@millerjohnson.com
                                    edsengap@millerjohnson.com
                                    Attorneys for Defendant
 ____________________________________________________________________/

                             CERTIFICATE OF SERVICE

       I hereby certify that on October 21, 2019, I electronically filed the foregoing

 PLAINTIFF’S MOTION FOR LEAVE TO EXTEND SCHEDULING ORDER DEADLINES OR

 IN THE   ALTERNATIVE ALLOW LIMITED DISCOVERY BEYOND                   THE   DISCOVERY

 DEADLINE with the Clerk of the Court using the ECF system which will send

 notification of such filing to the following:

 Michael E. Stroster (P58982)
 Patrick M. Edsenga (P74593)
 MILLER JOHNSON
Case 2:18-cv-12631-PDB-EAS ECF No. 32 filed 10/21/19   PageID.306   Page 11 of 11




 45 Ottawa Avenue, S.W., Suite 1100
 Grand Rapids. MI 49501
 (616)831-1700
 strosterm@millerjohnson.com
 edsengap@millerjohnson.com
 Attorneys for Defendant

                                          Respectfully submitted,

                                          SCHULZ GOTHAM PLC

                                          By: /s/ Jack W. Schulz .
                                          Jack W. Schulz (P78078)
                                          Elizabeth A. Gotham (P79058)
                                          SCHULZ GOTHAM PLC
                                          PO Box 44855
                                          Detroit, MI 48244
                                          (313) 246-3590
                                          jackwschulz@gmail.com
                                          Attorneys for Plaintiff
 Dated:      October 21, 2019
